Title: From Thomas Jefferson to James Warren, 8 February 1786
From: Jefferson, Thomas
To: Warren, James



Sir
Paris Feb. 8. 1786.

I have been honoured with your letter of Oct. 9. by Mr. Barrett. No intimation has yet come to my hands of such an arrangement of the Consular department as is therein mentioned: and I rather suppose that Congress will find their commerce with Portugal so interesting as to be worthy the establishment of a minister or resident at that court. If so, the consulate there would undoubtedly be under him. However should any arrangement whatever give me influence over it, the testimonies I have received in favor of your son and the services which have been rendered by his family and their sacrifices to our cause would render a duty whatever I could do for him, while it would indulge the inclinations to serve you which the short acquaintance has inspired which I had the honour to contract with you, and will furnish me a pleasing occasion of evincing the esteem and respect with which I have the honour to be Sir, your most obedient & most humble servt.,

Th: Jefferson

